Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 04/29/2022.
Remarks
The claims are presented as follows:

Claims 5, 11 and 17 are cancelled.
Claims 1-4, 6-10, 12-16 and 18 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding  35 U.S.C. § 112, second paragraph, for allegedly being indefinite. The claims include means plus function elements which invoke 35 U.S.C. § 112, sixth paragraph, and the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function. Therefore, the rejection is proper, the other “unites” cited in the claims raise 112 issues because the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The memorandum dated February 9, 2011  includes means for, step for, or any “non-structural term” followed by a function.  Therefore, the unites performing a function is a non-structural term to perform the function thus invoking 112 6th. The specification does not show sufficient structure because it does not disclose a specific art recognized structure or an algorithm used for preforming the functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-4 and 6, the following limitations are recited:
- “an enclosure ...” as recited in claim 1.
- “a portion of a first network plane…” as recited in claim 1.
- “a portion of a second network plane…” as recited in claim 1.
- “a plurality of connectors…” as recited in claim 1.
Dependent claims 2-4 and 6 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 7-10 and 12, the following limitations are recited:
- “an enclosure ...” as recited in claim 7.
- “a portion of a first network plane…” as recited in claim 7.
- “a portion of a second network plane…” as recited in claim 7.
- “a plurality of connectors…” as recited in claim 7.
Dependent claims 8-10 and 12 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 13-16 and 18, the following limitations are recited:
- “a plurality of enclosures ...” as recited in claim 13.
- “a plurality of network planes…” as recited in claim 13.
Dependent claims 14-16 and 18 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. Publication No. (US 2007/0110088 A1) in view of Leung et al. Publication No. (US 2019/0089650 A1).

Regarding claim 1, Kemp teaches a co-packaged, multiplane network comprising: 2an enclosure which is a network chassis (network chassis 92 FIG.10);  
3a number of network planes residing in the enclosure (a first switch module ‘#1’ in chassis #1 FIG.10 residing in upper-plane network of FIG.11 and a second switch module ‘#P’ in chassis #1 FIG.10 residing mid-plane network of FIG.11), 
8wherein the network planes are independent from and not interconnected 9with one another within the enclosure (The interconnect slots 74 are spaced from each other and may house logical interconnect capabilities high performance extension of the chassis links for external switching, as well as high performance connectivity between function modules within and between chassis for multi-chassis configurations [0065-66] FIG.10); and 
10a number of connectors attached to the enclosure, wherein each connector is 11coupled to a corresponding port of one switch from each network plane (The computer chassis may include a midplane; a plurality of connectors coupled to the midplane; a plurality N of function slots, each of the plurality N of function slots being configured to accommodate a function module; a plurality P of interconnect slots, each of the plurality P of interconnect slots being configured to accommodate an interconnect module to enable traffic to be selectively switched, through the plurality of connectors and the midplane, between the plurality N of function slots and between any one of the plurality N of function slots and a network external to the computer chassis [0039-41] FIG.10), and wherein 12the number of connectors equals the number of ports per switch times the number of 13network planes in the enclosure, thereby facilitating scaling of capacity of the network 14chassis with respect to the number of connectors (Each of the “N" function slots 72 is connected to each of the "#P" interconnect slots 74 via bi-directional point-to-point links76 and each of the "#1" interconnect slots 74 is connected to all "N" function slots 72 via the bi-directional point to point links 76. Each interconnect slots 74 is used for (accommodate) completely independent communication networks [0059-60] FIG.7; the function slots 72 and the interconnect slots 74 is accessed from the upper, mid-plane or high plane via high performance electrical connectors 120 through links 122 [0065-66] FIG.11).   
	Kemp does not explicitly teach 4wherein a respective network plane comprises a same number of 5interconnected switches, each switch having a same number of ports, 6wherein switches within each network plane are interconnected based on 7a same topology.
Leung teaches 4wherein a respective network plane comprises a same number of 5interconnected switches, each switch having a same number of ports, 6wherein switches within each network plane are interconnected based on 7a same topology (
a network switch having a first number of switch elements and a second number of switch elements to passively route network traffic through the network switch in a Regular Topology as shown in FIG.1 and Lite topology shown in FIG.2. A regular network switch may have a number of switch elements in each of a number of line cards in a line card layer, and a number of fabric card switch elements in a fabric card layer. The line cards support a number of ports and the entire network switch support  a total number of ports multiplied by the number of line cards [0018-19] FIG.1.  lite network switches can function for similar network usage as regular network switches. For example, both types of topologies can have the same number of ports for external connections and can accommodate lower-level switches and higher-level switches [0032-35] FIG.2). 	 
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Kemp by the teaching of Leung to include a respective ports in the switch and have switches within each network plane are interconnected based on 7a same topology in order to implement a passive cross-connect topology of fewer switch elements to reduce costs and reduce power consumption while improving performance (Leung: [0030-33] FIG.2).

Regarding claim 2, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the portion of the first network plane residing within the enclosure and the portion of the second network planed residing with the enclosure each include two switches (Each Multi-Chassis system 130 comprises one or more Multi-Chassis Switch Modules 136 (MCSM), each MCSM 136 inserted in an interconnect slot 74 of the respective multi-chassis chassis 132 [0074-76] FIG.13).  

Regarding claim 3, Kemp teaches the co-packaged, multiplane network of claim 1, further comprising a portion of a third network plane (lower-plane network of FIG.11) residing within the enclosure (within chassis 92 FIG.10), the third network plane being independent of the first network plane and the second network plane and having the same topology as the first network plane and the second network plane, the third network plane comprising a third plurality of interconnected switches (a third plurality of interconnected switches FIG.11), wherein each connector is communicatively coupled to a respective port of the third plurality of interconnected switches (FIG. 5 shows a system of Multi-Port Network may be configured to connect N function modules (the Computational Hosts) all of which may have the same or different performance characteristics configured to provide full connectivity between all function [0056] FIG.11). 

Regarding claim 4, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the each connector is communicatively coupled to the respective ports of the first switch and the second switch using optical cables, electrical cables, or printed circuit board traces (traffic is switched between function modules through transmission links 96 which may be electrically driven on copper or may be optical links or other technology [0062-63] FIG.10).  

Claim 5 (Cancelled). 

Regarding claim 6, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the network is a part of a mesh network or a ring network (the network is connected as partial toroid or one or more rings by links 52 [0022] FIG.4).

Regarding claims 7-10 and 12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 and 6, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Claim 11 (Cancelled). 

Regarding claims 13-16 and 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 and 6, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Claim 17 (Cancelled).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472